Citation Nr: 1718354	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-18 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right hip disability, claimed as Legg Perthes disease.

2.  Entitlement to service connection for a low back disability, secondary to Legg Perthes disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In March 2013, the Veteran participated in a hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.

The issue of entitlement to service connection for a low back disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran's Legg Perthes condition developed during the Veteran's childhood.

2.  The Veteran's pre-existing Legg Perthes disease was aggravated beyond its natural progression by an in service incident during active service.


CONCLUSION OF LAW

Legg-Perthes disease is related to the Veteran's active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for Legg Perthes disease, as the claimed disability was aggravated by an in service injury.  During the March 2013 hearing, the Veteran stated that he had Legg Perthes disease prior to service, but the condition was asymptomatic.  He then testified that during basic training there were drills that required soldiers to carry someone on their back.  As a result of that, he experienced some pain, but was able to continue and complete basic training.  

Service connection may be granted for a recurrent disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2016); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

The presumption of soundness attaches where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225 (1991).  Only those conditions recorded in examination reports can be considered as noted and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304(b) (2016).  When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been found sound upon entry.  

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2016).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vannerson v. West, 12 Vet App. 254 (1999).  It is an onerous evidentiary standard requiring that the no-aggravation result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089; (Fed. Cir. 2004) 38 USCA § 1153 (West 2016).

The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the Veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness, the Veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Legg Perthes disease was not noted on the Veteran's service entrance examination.  However, the Veteran testified at the March 2013 hearing, and it was noted in the military personnel records, that his condition began during childhood.   

In a May 2014 VA examination, the examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that "all records show clear and unmistakable historical evidence of existence of this Veteran's Legg-Calve-Perthes R hip condition prior to joining the military in 1970."  The examiner further stated that "this condition typically presents as hip pain and/or limp acute or insidious onset in children between the ages of 3 and 12 years."  Based on the Veteran's testimony, and the opinion of the VA examiner, the Board notes that the Veteran's Legg Perthes is a congenital or developmental defect.

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127 (2016); Winn v. Brown, 8 Vet. App. 510 (1996).  Service connection for a congenital defect may be awarded if it is shown that a congenital defect was aggravated through superimposed injury during active service.  VAOPGCPREC 82-90 (1990), 56 Fed. Reg. 45711 (1990).  Congenital or developmental defects automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303 (c), 4.9 (2016).

The Veteran's military occupational specialty was diesel engine mechanic.  The Veteran asserts that as a part of his daily duties, he had to pick up tires and carry car parts to work on trucks.  He attributes some of his back and hip pain to those duties.  The Veteran testified that while cleaning the barracks he "hit the stair" which aggravated his hip and resulted in him being placed in the hospital for three months.  The Veteran's service medical records document his admission into the hospital in July 1971.  In November 1971 it was recommended that the Veteran be discharged in accordance with Chapter 9 Article 635-40 after being found medically unfit.

The Veteran successfully completed basic training and was about one year into service before experiencing problems with Legg Perthes disease.  It was not until after the in service injury that the Veteran began experiencing problems.  It was also the inservice injury that ultimately led to the medical discharge.  Based on the circumstances surrounding the Veteran's injury, and the actions taken thereafter, the Board finds that the Veteran's Legg Perthes was aggravated during active service.  The Board finds that there is not clear and unmistakable evidence to rebut a finding that Legg Perthes disease was aggravated during service.  The fact that the Veteran completed a year of service before experiencing an injury and then being medical discharged, is suggestive evidence that the disability was aggravated during service beyond the natural progress of the disorder.  Therefore, the Board finds that clear and unmistakable evidence is not of record to show that the disability was not aggravated during service.

The Veteran's Legg Perthes was aggravated beyond its normal progression during active service.  The Veteran provided a competent statement regarding the inservice incident and treatment thereafter which was well documented.  The medical discharge of the Veteran further supports a finding of aggravation because prior to the in service incident the Veteran was found fit to serve.  That condition has persisted to the present.  The Board concludes that service connection for a right hip disability is warranted as the Veteran's Legg Perthes disease was aggravated in service.  38 U.S.C.A. § 5107(b) (West 2016); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for a right hip disability due to the aggravation of Legg Perthes disease is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that a low back injury is secondary to a now service-connected right hip disability.  At the March 2013 hearing, the Veteran testified that he began to experience pain in the lower back following an in service injury.  The Veteran asserts that he was diagnosed with degenerative arthritis of the lower back following service in 1972.  The Veteran contends that the problems with his right hip have caused him to develop arthritis throughout the lower back

In a May 2014 VA examination, the examiner opined that the Veteran's low back disability was not secondary to Legg Perthes disease.  The negative opinion provided by the examiner was based on the examiner's opinion that the Veteran's Legg Perthes was not service connected.  

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For VA purposes, the VA examination from May 2014 is incomplete.  Now that the Legg Perthes is service connected, it is essential that the Board obtain an opinion regarding whether the low back disability could be related to the Veteran's Legg Perthes.

Clinical documentation dated after May 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record of treatment of the Veteran dated from May 2014 to the present.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should provide a rationale for all opinions given.  If the examiner determines that the Veteran's lower back disability is not the result of active service, but can be attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the Veteran's lay statements regarding any in service incident, the history and continuity of symptomatology.  The examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that any low back disability is related to active service?  

(b)  Is it at least as likely as not (50 percent or greater probability) that any back disability is proximately due to or caused by any service-connected disability, to include Legg Perthes disease?  

(c)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed back disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability, to include Legg Perthes disease?  

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of  your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


